Dykman, J.
The plaintiff commenced this action in a court of a justice •of the peace to recover the value of his services in writing a policy of fire insurance for the defendant, and upon the trial it appeared that he was an agent of a fire insurance company, and made out a policy of insurance for the defendant, and delivered the same to her, which she returned in a few days. The justice rendered a judgment for the plaintiff, which was affirmed on appeal to the county court, and the defendant has appealed from the judgment of affirmance to the court. Our conclusion is that the defendant incurred no obligation to the plaintiff in the transactions she had with him respecting the insurance. She dealt with the insurance company through the plaintiff as the intervening agent. The judgment should therefore be reversed, with costs. All concur.